Citation Nr: 0310563	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of tinea pedis, currently rated as 0 percent 
disabling.  

2.  Evaluation of pseudofoliculitis of the scalp, currently 
rated as 0 percent disabling.  

3.  Entitlement to service connection for alopecia areata.  

4.  Entitlement to service connection for a sleep disorder, 
cold sweats, and depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to May 
1992, to include service in the Southwest Asia Theater of 
operations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In January 
2001, the Board remanded the issues to the RO for further 
development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

The January 1980 service entrance examination shows that 
neurological and psychiatric examination was normal.  
Examination reports, dated in August 1983 and January 1989, 
and an April 1992 separation examination report, show that 
neurological and psychiatric examination were normal.  On the 
accompanying medical history to the April 1992 report of 
separation, he denied having or having had, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  A July 1993 
service entrance examination report shows that psychiatric 
and neurological examination were normal.  

On VA examination in August 2002, the assessment was that the 
veteran had a history of symptoms consistent with major 
depressive disorder, in partial remission, without treatment.  
The report of examination notes that the opinion was based 
mainly on the veteran's report.  The examiners stated that 
based on the sequence of symptoms described, it appeared to 
be as likely as not that major depressive disorder had an 
onset in service.  

In the February 2003 supplemental statement of the case, the 
RO stated that whether the veteran's depression was related 
to service was unclear.  When the evidence of record lacks 
clarity, the RO has an obligation to seek out clarification.  
The fact that the RO may not understand the evidence 
presented is not a basis for rejecting the opinion outright.  
The cure for an inadequate examination report is to return 
the report to the examiner or examiners, if available, 
otherwise to another examiner.  To the extent that the RO 
implies that the reasons behind the VA examiners' opinions 
are not clear, we agree.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should send the claims file 
to the VA examiners who performed the 
August 2002 examination, otherwise 
another VA examiner.  The examiners' 
attention should be directed to this 
remand.  The examiner should respond to 
the following, based on a review of the 
entire record, to include service 
personnel records, service medical 
records, and medical evidence: (1) Is 
there an objective indication of a 
psychiatric disorder in the service 
medical records; (2) If there was an 
indication of a psychiatric disorder 
during service, identify the indication 
and the time of onset.  If the opinion 
is based solely on a remote report of 
history by the veteran, please provide a 
statement to that effect.  The examiners 
should indicate in the report that the 
claims file was reviewed.  A complete 
rationale should be given for any 
opinion expressed.  

2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.

3.  The veteran is informed that he is 
under an obligation to submit evidence 
in support of his claims  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


